FILED
                            NOT FOR PUBLICATION                                 JUN 22 2020
                                                                           SUSAN M. SPRAUL, CLERK
                                                                              U.S. BKCY. APP. PANEL
                                                                              OF THE NINTH CIRCUIT

              UNITED STATES BANKRUPTCY APPELLATE PANEL
                        OF THE NINTH CIRCUIT

In re:                                               BAP Nos. CC-19-1275-FSTa
                                                              CC-19-1279-FSTa
DARIN DAVIS,                                                  (Related Appeals)

                      Debtor.                        Bk. No.       1:10-bk-17214-VK

ASPHALT PROFESSIONALS, INC.,                         Adv. No.      1:10-ap-01354-VK

                      Appellant,

v.                                                   MEMORANDUM*

DARIN DAVIS,

                      Appellee.

                       Argued and Submitted on May 20, 2020

                                  Filed – June 22, 2020

                  Appeal from the United States Bankruptcy Court
                       for the Central District of California

             Honorable Victoria S. Kaufman, Bankruptcy Judge, Presiding


         *
        This disposition is not appropriate for publication. Although it may be cited for
whatever persuasive value it may have, see Fed. R. App. P. 32.1, it has no precedential
value, see 9th Cir. BAP Rule 8024-1.
Appearances:       Ray B. Bowen, Jr. argued on behalf of appellant; Alan
                   Wayne Forsley of Fredman Lieberman Pearl, LLP argued
                   on behalf of appellee.



Before: FARIS, SPRAKER, and TAYLOR, Bankruptcy Judges.

      After we heard oral argument in these appeals, the Ninth Circuit

affirmed two of our prior decisions in appeals taken by Asphalt

Professionals, Inc. (“API”) in this case. Asphalt Professionals, Inc. v. Davis (In

re Davis), No. 19-60061, --- F. App’x ----, 2020 WL 3259449 (9th Cir. June 16,

2020); Asphalt Professionals, Inc. v. Davis (In re Davis), No. 19-60036, --- F.

App’x ----, 2020 WL 3259444 (9th Cir. June 16, 2020). In those decisions, the

Ninth Circuit has rejected every argument made by API in these appeals.

We could not deviate from the Ninth Circuit’s decisions even if we wanted

to (and we would not do so even if we could). Accordingly, we AFFIRM.




                                         2